Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-5, 9-18 & 20-21 were previously pending in the application.  The amendment filed 01 March 2021 has been entered and the following has occurred: Claims 1, 12, and 20 have been amended.  Claims 2, 6-8, & 19 have been cancelled.  Claims 22-27 have been added.
Claims 1, 3-5, 9-18 & 20-27 remain pending in the application.















Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims recite subject matter within a statutory category as a process (claims 12-18 & 24-25) and apparatus (claims 1, 3-5, 9-11, 20-21, 22-23 & 26-27) which recite steps of:
receive one or more inputs from the user and provide steps of instruction to the user and output indicia selectable by the user;
receive a first input from the user;
determine a guidance protocol for the user based on the first input, the guidance protocol comprising the steps of instruction provided to the user;
outputting a first of the steps of instruction, wherein outputting the first step of instruction further comprises providing elements to and/or modifying elements of one of the indicia to visually emphasize the one indicia;
receive with the user interface a first user-performed action in response to the first step, the first user-performed action comprising selection of the one indicia by the user while the one indicia is visually emphasized;
output a second of the steps of instruction in response to the first user-performed action such that the first and second steps of instruction are correlated;
receiving a second input from the user; and
controlling an operational function based on the first input or the second input.
These steps of receiving a user input signal, determining a guidance protocol based on the input signal for the user to perform, and providing that guidance protocol to the user, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind.  However, the claim elements preclude the step from practically being performed in the mind.  For example, “a patient Accordingly, under the Alice/Mayo framework, it is determined that these claims are not directed towards the judicial exception (i.e., abstract idea) that is recited, and therefore present eligible patent subject matter.




























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 12 & 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huster et al. (U.S. Patent Publication No. 20120089419) in view of Newkirk et al. (U.S. Patent Publication No. 20080235872) further in view of Hayes (U.S. Patent Publication No. 20140259414).

Claim 1 – 
Regarding Claim 1, Huster teaches a patient support system comprising:
a patient support apparatus (See Huster Par [0005] which discloses a patient support apparatus, such as a hospital bed, may be provided for use in a healthcare facility) comprising a patient support deck providing a patient support surface configured to support a patient, a controller, and touchscreen display in communication with said controller (See Huster Par [0005] & Fig. 1 which disclose a patient support apparatus comprising a patient support structure to support a patient, a graphical user interface coupled to the patient support structure, and control circuitry (controller) coupled to the graphical user interface.  The GUI may display at least one input that may be used by a caregiver to chart data; See Huster Par [0003] & Par [0009] which disclose the use of touch screen functionality on the graphical and comprising a user interface configured to receive an input from a user (See Huster Par [0003] & Par [0009] which disclose the use of touch screen functionality on the graphical user interface to receive input from a user, as well as in Fig. 1 & Par [0077] describing user control panel 66 as coupled to the patient support system and including a user interface) and an information output device configured to provide an instruction to the user (See Huster Par [0005] & Fig. 1 which disclose a patient support apparatus comprising a patient support structure to support a patient, a graphical user interface coupled to the patient support structure, and control circuitry (controller) coupled to the graphical user interface. As seen in Fig. 7, this user interface acts as an information output device for outputting information to the user, as well as a touchscreen display for receiving inputs via the user), wherein said controller is configured to:
receive an input signal from said user interface based on said input from the user to said user interface (See Huster Fig. 1 and Par [0077] which discloses the user interface receiving an input signal from said user interface based on said input from the caregiver or user; As seen in Fig. 7-10, there exists a user interface that acts as an information output device for outputting information to the user, as well as a touchscreen display for receiving inputs via the user) (See );
determine a guidance protocol for control of said multi-step operational function by the user based on said input signal, said guidance protocol comprising at least two correlated steps of said instruction provided to the user with said information output device, and a user-performed action to be performed by the user in response to one of said at least two correlated steps of instruction (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the GUI and guiding the user 
provide a display signal to said touchscreen display to provide elements to and/or modify elements of at least one indicia to visually emphasize said at least one indicia on said touchscreen display, wherein said at least one indicia is associated with said instruction for said at least two steps of said multi-step operational function such that said user-performed action comprises selection of said indicia on said touchscreen display while said at least one indicia is visually emphasized on said touchscreen display (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically 

Huster does not necessarily disclose the control signal being transmitted in response to the user performing a user-performed action (the user-performed action specifically comprising selection of said indicia on said touchscreen display while said at least one indicia is visually emphasized on said touchscreen display), but Newkirk does disclose a system in which this is the case (See Newkirk Par [0133]-[0134]  and Fig. 11 which discloses the user activating a “start opti-rest” button that is filled with a first suggestive color, and upon actuating this button, the system automatically repeats a cycle of varying pressure underneath a patient’s chest, seat and thighs producing a wave-like motion using controlling operations of the patient support system.  Furthermore, see Newkirk Par [0151]-[0155] and Fig. 16 which discloses the user activating a start button that is filled in and visually emphasized with a suggestive color, as shown in Fig. 16, and upon pressing the start button, the system automatically starts the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster to further include the control signal being transmitted specifically in response to the user performing a user-performed action (the user-performed action specifically comprising selection of said indicia on said touchscreen display while said at least one indicia is visually emphasized on said touchscreen display), as disclosed by Newkirk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster, in the manner disclosed by Newkirk, because as disclosed in Newkirk Par Par [0133] & [0151], the visual emphasis guides or “suggests” the user to the proper action that needs to be carried out and reduce potential confusion and resulting mistakes, and would therefore be intuitive that if a certain action is suggested and then subsequently performed by the user, then that action should be actuated by the system, such as via transmitting a control signal (See Newkirk Par [0133]-[0134] & [0151]).
Huster and Newkirk do not explicitly disclose the following limitations:
determine a multi-step operational function based on said input;
provide a display signal to said touchscreen display to provide at least one visually emphasized indicia on said touchscreen display associated with at least one of a plurality of options that can be selected by the user for performance of at least one of said at least two steps;
wherein said controller is further configured to transmit a control signal for controlling said multi-step operational function of said patient support apparatus in response to the user performing said user-performed action;
Huster and Newkirk both disclose displaying an emphasized indicia on a touchscreen and performing an operational function of a patient support apparatus in response to the user performing said user-performed action.  However, Huster and Newkirk are not explicit in the operational function comprising multiple steps or the system automatically displaying/determining the multi-step operational function to be performed based on a user input.  Therefore, a reference needs to disclose the determining and displaying of a multi-step operational function to be performed based on a user input to be considered obvious under 35 U.S.C. 103.

Hayes discloses these aforementioned limitations:
determine a multi-step operational function based on said input (See Hayes Par [0009]-[0010] which discloses a network service or SaaS application located in a computerized environment that provides information relating to how often a patient supported on a patient support apparatus should be turned and/or other information relating to a patient care protocol based on certain inputs from a user, sensor data, etc.;  See Hayes Par [0084]-[0088] & Fig. 8 which disclose the inputting of certain data relating to a patient, such as, for instance, questionnaire, etc. and the system receiving and assessing the inputted data to determine a patient protocol or multi-step operational function for the user to follow; See Hayes Par [0089]-[0093] & Fig. 8 which disclose the network service or SaaS application determining the patient protocol that should be followed in light of analysis carried out by the protocol selection feature of the network service or SaaS application based on aforementioned input data and said patient protocol relating to how often a patient should be turned, certain characteristics or settings of the mattress supported on the patient support apparatus, an inflation pressure for one or more inflatable bladders, specify one or more mattresses needed for the particular patient, etc. and after a protocol has been selected using the 
provide a display signal to said touchscreen display to provide at least one visually emphasized indicia on said touchscreen display associated with at least one of a plurality of options that can be selected by the user for performance of at least one of said at least two steps (See Hayes Par [0013], [0047], & Fig. 4-6 which disclose the network service or SaaS application also controlling a portion of the screen space of the display, controlling other aspects of the patient support apparatus such as alerts, movements, settings, e.g., raising and lowering the height of frame via lift actuators, turning on and off a brake via brake actuator, controlling a scale system, controlling an exit alert system, etc. based on received input, such as the pressing of one or more buttons on the display by the user, constituting selection by the user for performance of at least one of said multi-step function that has been determined by the network service or SaaS application; Hayes Par [0089]-[0093] further discloses the system showing a message displayed on display, or an aural sound, to perform some step based on the multi-step protocol that has yet to be fulfilled and can be addressed by a user, therefore constituting a visually emphasized indicia that is selected by user on a touchscreen display for performance of the one or more steps; See Hayes Par [0112] which discloses a video application that makes videos available for display on display of patient support apparatus, constituting providing a display signal to provide at least one visually emphasized indicia that can be selected by the user, such videos may explain how to operate one or more features of patient support apparatus in light of the various patient care protocols mentioned above
wherein said controller is further configured to transmit a control signal for controlling said multi-step operational function of said patient support apparatus in response to the user performing said user-performed action (See Hayes Par [0013], [0045]-[0047], & Fig. 4-6 which disclose the network service or SaaS application controlling aspects of the patient support apparatus such as alerts, movements, settings, e.g., raising and lowering the height of frame via lift actuators, turning on and off a brake via brake actuator, controlling a scale system, controlling an exit alert system, etc. based on received input, such as the pressing of one or more buttons on the display by the user; See Hayes Par [0089]-[0093] & Fig. 8 which disclose the network service or SaaS application determining the patient protocol that should be followed in light of analysis carried out by the protocol selection feature of the network service or SaaS application based on aforementioned input data and said patient protocol relating to how often a patient should be turned, certain characteristics or settings of the mattress supported on the patient support apparatus, an inflation pressure for one or more inflatable bladders, specify one or more mattresses needed for the particular patient, etc. and after a protocol has been selected using the selection feature, the network service or SaaS application implements said patient protocol that relates to the patient support apparatus or mattress or any other feature or device that is in communication with the patient care protocol, constituting a potential multi-step operational function if each of the aforementioned actions are recommended to be changed by the network service or SaaS application);
The system of Hayes is directly applicable to the system of Huster and Newkirk, because both systems share limitations and capabilities, namely, they are both directed to a computer-supported patient support and the control of a patient support apparatus based on user input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster and Newkirk, which already disclose displaying an emphasized indicia on a touchscreen and performing an operational function of a patient support apparatus in response to the user performing said user-performed action, to further include the determining and displaying of a multi-step operational function to be performed based on a user input, as disclosed in Hayes, because as demonstrated in Hayes Par [0089]-[0091] a protocol or operation should 

Claim 3 – 
Regarding Claim 3, Huster, Newkirk, and Hayes teach the system of Claim 1 in its entirety.  Huster further discloses a patient support system, wherein:
said controller is further configured to determine said guidance protocol based on a troubleshooting request from the user provider to said user interface (See Huster Par [0148]-[0149] which discloses the procedures screen being selected, constituting a request, and a number of procedure tabs being selectable to view a list of steps of an associated procedure that is automatically determined in response to the user input/request of clicking on the screen, and each procedure containing automatically-determined, detailed steps within that procedure tab (constituting the steps being correlated) to accomplish each procedure properly and furthermore, the user can select a video link button where a video is automatically generated to display the actions that the user needs to perform in order to accomplish that step correctly)

Claim 4 – 
Regarding Claim 4, Huster, Newkirk, and Hayes disclose the system of Claim 3 in its entirety.  Huster further discloses a system, wherein:
said guidance protocol is determined based on said input signal, said input signal comprising an uncorrelated sequence of inputs to said interface (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the GUI and guiding the user to achieve certain parameters for the 

Claim 5 – 
Regarding Claim 5, Huster, Newkirk, and Hayes teach the system of claim 1 in its entirety.  Huster further discloses a system, wherein:
said controller is configured to automatically initiate said guidance protocol based on said input signal, said input signal comprising an uncorrelated sequence of inputs to said user interface (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the GUI and guiding the user to achieve certain parameters for the patient support system;  These guiding bubbles and readout fields are automatically imitated upon user input signals surpassing a 

Claim 9 –
Regarding Claim 9, Huster, Newkirk and Hayes teach the system of claim 1 in its entirety.  Huster and Newkirk do not explicitly disclose a system further comprising:
a remote assistance system remote from said patient support apparatus and in communication with said controller,
said remote assistance system configured to transmit an instruction signal to said controller to provide said instruction to the user with said information output device.

While Huster and Newkirk do NOT teach a remote assistance system as disclosed in the limitation found above, Huster and Newkirk do teach a system that contains an instruction signal, transmitting that signal (albeit locally instead of wirelessly/remotely), and providing that instruction signal to the user via the information output device (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the GUI and guiding the user to achieve certain parameters for the patient support system;  These guiding bubbles and readout fields are automatically imitated upon user input signals surpassing a threshold of insufficiency for certain patient support system parameters such as the head section being angled too high or low, etc.).  Therefore, the main portion of the limitation that is not taught by Huster and Newkirk in this instance is the remote assistance system.

Hayes discloses a system further comprising a remote functionality and providing a signal via remote controller (See Hayes Abstract, Para [0005]-[0006] & Par [0017] which disclose the implementation of a patient support apparatus with remote functionality and a plurality of thin client 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster and Newkirk to include the remote functionalities of the system disclosed by Hayes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the remote functionalities of the system disclosed by Hayes, to allow employees or other remote users to configure the patient support apparatus via the remote network service and thereby not limiting the functionality of the system to just the local environment (See Hayes Para [0017]).


Claim 12 –
Regarding Claim 12, Huster teaches a method for providing guidance to a user for a patient support system comprising:
a patient support apparatus (See Huster Par [0005] which discloses a patient support apparatus, such as a hospital bed, may be provided for use in a healthcare facility) including a touchscreen display including a user interface configured to receive one or more inputs from the user See Huster Par [0005] & Fig. 1 which disclose a patient support apparatus comprising a patient support structure to support a patient, a graphical user interface coupled to the patient support structure, and control circuitry (controller) coupled to the graphical user interface.  The GUI may display at least one input that may be used by a caregiver to chart data; See Huster Par [0003] & Par [0009] which disclose the use of touch screen functionality on the graphical user interface to receive input from a user;  See Huster Par [0003] & Par [0009] which disclose the use of touch screen functionality on the graphical user interface to 
and an information output device configured to provide steps of instruction to the user and output indicia selectable by the user (See Huster Par [0005] & Fig. 1 which disclose a patient support apparatus comprising a patient support structure to support a patient, a graphical user interface coupled to the patient support structure, and control circuitry (controller) coupled to the graphical user interface. As seen in Fig. 7, this user interface acts as an information output device for outputting information to the user, as well as a touchscreen display for receiving inputs via the user), the method comprising steps of:
receiving a first input from the user with the user interface (See Huster Fig. 1 and Par [0077] which discloses the user interface receiving an input signal from said user interface based on said input from the caregiver or user; As seen in Fig. 7-10, there exists a user interface that acts as an information output device for outputting information to the user, as well as a touchscreen display for receiving inputs via the user) regarding a multi-step operational function desired by the user;
determining a guidance protocol based on the first input the guidance protocol comprising the steps of instruction provided for control of said multi-step operational function by the user on the information output device (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the GUI and guiding the user to achieve certain parameters for the patient support system;  Further, see Huster Par [0145]-[0149] & Fig. 43-45 which discloses receiving a user input signal by either clicking on a ‘rounding checklist’ or ‘procedures’ button and being taken to a subsequent screen where a plurality of steps or tasks to be performed is presented;  
outputting a first of the steps of instruction with said information output device, wherein outputting the first step of instruction further comprises providing elements to and/or modifying elements of one of the indicia to visually emphasize the one indicia on the information output device (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the GUI and guiding the user to achieve certain parameters for the patient support system.  Furthermore, Huster Par [0094] discloses the bubbles being color coded (indicated by cross hatching in Fig. 7) to visually indicate the alarm condition.  However, this portion of Huster does not necessarily disclose selection of the visually emphasized indicia on the touchscreen display; However, see Huster Par [0145]-[0149] & Fig. 43-45 which discloses receiving a user input signal by either clicking on a ‘rounding checklist’ or 
receiving with the user interface a first user performed action in response to the first step, the first user-performed action comprising selection of the one indicia by the user with the user interface while the one indicia is visually emphasized on the information output device (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the GUI and guiding the user to achieve certain parameters for the patient support system.  Furthermore, Huster Par [0094] discloses the bubbles being color coded (indicated by cross hatching in Fig. 7) to visually indicate the alarm condition.  However, this portion of Huster does not necessarily disclose selection of the visually emphasized indicia on the touchscreen display; However, see Huster Par [0145]-[0149] & Fig. 43-45 which discloses receiving a user input signal by either clicking on a ‘rounding checklist’ or ‘procedures’ button and being taken to a subsequent screen where a plurality of steps or tasks to be performed is presented.  Specifically, as disclosed in Huster Par [0145]-[0147], the rounding checklist presents tasks and functions to be performed and is automatically generated based on the particular healthcare facility and the tasks or functions that 
outputting a second of the steps of instruction with the information output device in response to the first user-performed action such that the first and second steps of instructions are correlated
receiving a second input from the user with the user interface (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the GUI and guiding the user to achieve certain parameters for the patient support system.  Furthermore, Huster Par [0094] discloses the bubbles being color coded (indicated by cross hatching in Fig. 7) to visually indicate the alarm condition.  However, this portion of Huster does not necessarily disclose selection of the visually emphasized indicia on the touchscreen display; However, see Huster Par [0145]-[0149] & Fig. 43-45 which discloses receiving a user input signal by either clicking on a ‘rounding checklist’ or ‘procedures’ button and being taken to a subsequent screen where a plurality of steps or tasks to be performed is presented.  Specifically, as disclosed in Huster Par [0145]-[0147], the rounding checklist presents tasks and functions to be performed and is automatically generated based on the particular healthcare facility and the tasks or functions that need to be performed;  Further, this checklist has indicia that are visually emphasized via check boxes for the user to select, therefore constituting a “selection of said indicia on said touchscreen display while said at least one indicia is visually emphasized on said touchscreen display”); and
controlling an operational function of the patient support apparatus based on the first input or the second input (See Huster Fig. 1 and Par [0077] which discloses the user interface receiving an input signal from said user interface based on said input from the caregiver or user; Additionally, this control panel includes buttons that are used to operate head motor to raise and lower the head section, thigh section, and buttons that are used to operate motors to raise, lower, and tilt upper frame relative to the base, therefore constituting controlling an operational function of said patient support 
Huster does not necessarily disclose the control signal being transmitted in response to the user performing a user-performed action (the user-performed action specifically comprising selection of said indicia on said touchscreen display while said at least one indicia is visually emphasized on said touchscreen display), but Newkirk does disclose a system in which this is the case (See Newkirk Par [0133]-[0134]  and Fig. 11 which discloses the user activating a “start opti-rest” button that is filled with a first suggestive color, and upon actuating this button, the system automatically repeats a cycle of varying pressure underneath a patient’s chest, seat and thighs producing a wave-like motion using controlling operations of the patient support system.  Furthermore, see Newkirk Par [0151]-[0155] and Fig. 16 which discloses the user activating a start button that is filled in and visually emphasized with a suggestive color, as shown in Fig. 16, and upon pressing the start button, the system automatically starts the operation of rotation therapy according to user selected parameters, therefore constituting controlling an operational function of the patient support system in response to a user-performed action being performed by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster to further include the control signal being transmitted specifically in response to the user performing a user-performed action (the user-performed action specifically comprising selection of said indicia on said touchscreen display while said at least one indicia is visually emphasized on said touchscreen display), as disclosed by Newkirk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster, in the manner disclosed by Newkirk, because as disclosed in Newkirk Par Par [0133] & [0151], the visual emphasis guides or “suggests” the user to the proper action that needs to 

Huster and Newkirk do not explicitly disclose the following limitations:
determine a multi-step operational function based on said input;
provide a display signal to said touchscreen display to provide at least one visually emphasized indicia on said touchscreen display associated with at least one of a plurality of options that can be selected by the user for performance of at least one of said at least two steps;
wherein said controller is further configured to transmit a control signal for controlling said multi-step operational function of said patient support apparatus in response to the user performing said user-performed action;
Huster and Newkirk both disclose displaying an emphasized indicia on a touchscreen and performing an operational function of a patient support apparatus in response to the user performing said user-performed action.  However, Huster and Newkirk are not explicit in the operational function comprising multiple steps or the system automatically displaying/determining the multi-step operational function to be performed based on a user input.  Therefore, a reference needs to disclose the determining and displaying of a multi-step operational function to be performed based on a user input to be considered obvious under 35 U.S.C. 103.

Hayes discloses these aforementioned limitations:
determine a multi-step operational function based on said input (See Hayes Par [0009]-[0010] which discloses a network service or SaaS application located in a computerized environment that provides information relating to how often a patient supported on a patient support apparatus 
provide a display signal to said touchscreen display to provide at least one visually emphasized indicia on said touchscreen display associated with at least one of a plurality of options that can be selected by the user for performance of at least one of said at least two steps (See Hayes Par [0013], [0047], & Fig. 4-6 which disclose the network service or SaaS application also controlling a portion of the screen space of the display, controlling other aspects of the patient support apparatus such as alerts, movements, settings, e.g., raising and lowering the height of frame via lift actuators, turning on and off a brake via brake actuator, controlling a scale system, controlling an exit alert system, etc. based on received input, such as the pressing of one or more buttons on the display by the user, constituting selection by the user for performance of at least one of said multi-step function that has been determined by the network service or SaaS 
wherein said controller is further configured to transmit a control signal for controlling said multi-step operational function of said patient support apparatus in response to the user performing said user-performed action (See Hayes Par [0013], [0045]-[0047], & Fig. 4-6 which disclose the network service or SaaS application controlling aspects of the patient support apparatus such as alerts, movements, settings, e.g., raising and lowering the height of frame via lift actuators, turning on and off a brake via brake actuator, controlling a scale system, controlling an exit alert system, etc. based on received input, such as the pressing of one or more buttons on the display by the user; See Hayes Par [0089]-[0093] & Fig. 8 which disclose the network service or SaaS application determining the patient protocol that should be followed in light of analysis carried out by the protocol selection feature of the network service or SaaS application based on aforementioned input data and said patient protocol relating to how often a patient should be turned, certain characteristics or settings of the mattress supported on the patient support apparatus, an inflation pressure for one or more inflatable bladders, specify one or more mattresses needed for the particular patient, etc. and after a protocol has been selected using the selection feature, the network service or SaaS application implements said patient protocol that relates to the patient support apparatus or mattress or any other feature or device that is in communication with the patient care protocol, constituting a potential multi-step operational 
The system of Hayes is directly applicable to the system of Huster and Newkirk, because both systems share limitations and capabilities, namely, they are both directed to a computer-supported patient support and the control of a patient support apparatus based on user input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster and Newkirk, which already disclose displaying an emphasized indicia on a touchscreen and performing an operational function of a patient support apparatus in response to the user performing said user-performed action, to further include the determining and displaying of a multi-step operational function to be performed based on a user input, as disclosed in Hayes, because as demonstrated in Hayes Par [0089]-[0091] a protocol or operation should be generated/updated and followed in light of input that is received by the user in order to address the specifics of the patient, as well as, reduce the likelihood of patient complications.


Claim 17 – 
Regarding Claim 17, Huster, Newkirk, and Hayes teach the method of Claim 12 in its entirety.  Huster and Newkirk do not further disclose a method, comprising:
accessing a remote assistance system over a network to request the guidance protocol

While Huster and Newkirk do NOT teach a remote assistance system as disclosed in the limitation found above, Huster and Newkirk do teach a system that contains an instruction signal, transmitting that signal (albeit locally instead of wirelessly/remotely), and providing that instruction signal to the user via the information output device (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in 

Hayes discloses accessing a remote assistance system over a network to request the guidance protocol (See Hayes Abstract and Para [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster and Newkirk to include remote functionality, as disclosed by Hayes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster and Newkirk to include remote functionality, as disclosed by Hayes, to allow employees or other remote users to configure what information, such as the instructional signal, is provided to the patient support apparatus via the remote network service and thereby not limiting the functionality of the system to just the local environment (See Hayes Para [0016]).

Claim 18 – 
Regarding Claim 18, Huster, Newkirk, and Hayes disclose the method of Claim 17 in its entirety.  Huster and Hayes further disclose a method, wherein:
the remote assistance system performs determining the guidance protocol.

While Huster and Newkirk do NOT teach a remote assistance system as disclosed in the limitation found above, Huster and Newkirk do teach a system that contains an instruction signal, transmitting that signal (albeit locally instead of wirelessly/remotely), and providing that instruction signal to the user via the information output device (See Huster Par [0077] which discloses receiving input via buttons on a user 

Hayes discloses a system further comprising a remote functionality and providing a signal via remote controller (See Hayes Abstract and Para [0005] – [0006] which discusses the implementation of a patient support apparatus with remote functionality and a plurality of thin client applications, wherein a first one of the thin client applications interacts with a first network service available on the remote network).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster and Newkirk to include remote functionality of the system, as disclosed by Hayes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster and Newkirk to include remote functionality of the system, as disclosed by Hayes, to allow employees or other remote users to configure what information, such as the instructional signal, is provided to the patient support apparatus via the remote network service and thereby not limiting the functionality of the system to just the local environment (See Hayes Para [0016]).

Claim 20 –
Regarding Claim 20, Huster teaches a patient support system comprising:
a patient support apparatus (See Huster Par [0005] which discloses a patient support apparatus, such as a hospital bed, may be provided for use in a healthcare facility) comprising a patient support deck providing a patient support surface configured to support a patient, a controller, and touchscreen display in communication with said controller (See Huster Par [0005] & Fig. 1 which disclose a patient support apparatus comprising a patient support structure to support a patient, a graphical user interface coupled to the patient support structure, and control circuitry (controller) coupled to the graphical user interface.  The GUI may display at least one input that may be used by a caregiver to chart data; See Huster Par [0003] & Par [0009] which disclose the use of touch screen functionality on the graphical user interface to receive input from a user) and comprising a user interface configured to receive an input from a user (See Huster Par [0003] & Par [0009] which disclose the use of touch screen functionality on the graphical user interface to receive input from a user, as well as in Fig. 1 & Par [0077] describing user control panel 66 as coupled to the patient support system and including a user interface) and an information output device configured to provide an instruction to the user (See Huster Par [0005] & Fig. 1 which disclose a patient support apparatus comprising a patient support structure to support a patient, a graphical user interface coupled to the patient support structure, and control circuitry (controller) coupled to the graphical user interface. As seen in Fig. 7, this user interface acts as an information output device for outputting information to the user, as well as a touchscreen display for receiving inputs via the user), wherein said controller is configured to:
provide a guidance protocol comprising a plurality of steps that are sequentially displayed on said information output device and each comprising an instruction provided to the user with said information output device, wherein said instruction comprises visually emphasizing indicia on said information output device (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the wherein at least one of said visually emphasized indicia on said touchscreen display is associated with an option which can be selected by the user for performance of at least one of said plurality of steps;
at each of said plurality of steps and prior to display subsequent one of said plurality of steps, receive an input signal comprising a user-performed action in response to said instruction with said user-performed action configured to control an operational function of said patient support apparatus (See Huster Fig. 1 and Par [0077] which discloses the user interface receiving an input signal from said user interface based on said input from the caregiver or user; Additionally, this control panel includes buttons that are used to operate head motor to raise and lower the head section, thigh section, and buttons that are used to operate motors to raise, lower, and tilt upper frame relative to the base, therefore constituting controlling an operational function of said 
wherein the subsequent one of said plurality of steps is based on the user-performed action such that the plurality of steps are correlated (See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the GUI and guiding the user to achieve certain parameters for the patient support system, however this does not necessarily meet the “correlated” portion of the limitation which, in light of applicant’s specification, constitutes the inputs advancing the user towards controlling the desired operational features, preferably in a step-wise fashion; However, Huster Par [0148]-[0149] discloses the procedures screen being selected, a number of procedure tabs are selectable to view a list of steps of an associated procedure that is automatically determined in response to the user input of clicking on the screen, and each procedure containing automatically-determined, detailed steps within that procedure tab (constituting the steps being correlated) to accomplish each procedure properly and furthermore, the user can select a video link button where a video is automatically generated to display the actions that the user needs to perform in order to accomplish that step correctly, therefore advancing the user to the desired operational feature); and
transmit a control signal to said controller to control said operational function of said patient support apparatus based on said user-performed action (See Huster Fig. 1 and Par [0077] which discloses the user interface receiving an input signal from said user interface based on said input from the caregiver or user; Additionally, this control wherein said operational function comprises movement of at least a portion of said patient support deck relative to said base (See Huster Fig. 1 and Par [0077] which discloses the user interface receiving an input signal from said user interface based on said input from the caregiver or user; Additionally, this control panel includes buttons that are used to operate head motor to raise and lower the head section, thigh section, and buttons that are used to operate motors to raise, lower, and tilt upper frame relative to the base, therefore constituting controlling an operational function of said patient support apparatus).

Huster does not necessarily disclose the control signal being transmitted in response to the user performing a user-performed action (the user-performed action specifically comprising selection of said indicia on said touchscreen display while said at least one indicia is visually emphasized on said touchscreen display), but Newkirk does disclose a system in which this is the case (See Newkirk Par [0133]-[0134]  and Fig. 11 which discloses the user activating a “start opti-rest” button that is filled with a first suggestive color, and upon actuating this button, the system automatically repeats a cycle of varying pressure underneath a patient’s chest, seat and thighs producing a wave-like motion using controlling operations of the patient support system.  Furthermore, see Newkirk Par [0151]-[0155] and Fig. 16 which discloses the user activating a start button that is filled in and visually emphasized with a suggestive color, as shown in Fig. 16, and upon pressing the start button, the system automatically starts the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster to further include the control signal being transmitted specifically in response to the user performing a user-performed action (the user-performed action specifically comprising selection of said indicia on said touchscreen display while said at least one indicia is visually emphasized on said touchscreen display), as disclosed by Newkirk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster, in the manner disclosed by Newkirk, because as disclosed in Newkirk Par Par [0133] & [0151], the visual emphasis guides or “suggests” the user to the proper action that needs to be carried out and reduce potential confusion and resulting mistakes, and would therefore be intuitive that if a certain action is suggested and then subsequently performed by the user, then that action should be actuated by the system, such as via transmitting a control signal (See Newkirk Par [0133]-[0134] & [0151]).

Huster and Newkirk do not explicitly disclose the following limitations:
determine a multi-step operational function based on said input;
provide a display signal to said touchscreen display to provide at least one visually emphasized indicia on said touchscreen display associated with at least one of a plurality of options that can be selected by the user for performance of at least one of said at least two steps;
wherein said controller is further configured to transmit a control signal for controlling said multi-step operational function of said patient support apparatus in response to the user performing said user-performed action;
Huster and Newkirk both disclose displaying an emphasized indicia on a touchscreen and performing an operational function of a patient support apparatus in response to the user performing said user-performed action.  However, Huster and Newkirk are not explicit in the operational function comprising multiple steps or the system automatically displaying/determining the multi-step operational function to be performed based on a user input.  Therefore, a reference needs to disclose the determining and displaying of a multi-step operational function to be performed based on a user input to be considered obvious under 35 U.S.C. 103.

Hayes discloses these aforementioned limitations:
determine a multi-step operational function based on said input (See Hayes Par [0009]-[0010] which discloses a network service or SaaS application located in a computerized environment that provides information relating to how often a patient supported on a patient support apparatus should be turned and/or other information relating to a patient care protocol based on certain inputs from a user, sensor data, etc.;  See Hayes Par [0084]-[0088] & Fig. 8 which disclose the inputting of certain data relating to a patient, such as, for instance, questionnaire, etc. and the system receiving and assessing the inputted data to determine a patient protocol or multi-step operational function for the user to follow; See Hayes Par [0089]-[0093] & Fig. 8 which disclose the network service or SaaS application determining the patient protocol that should be followed in light of analysis carried out by the protocol selection feature of the network service or SaaS application based on aforementioned input data and said patient protocol relating to how often a patient should be turned, certain characteristics or settings of the mattress supported on the patient support apparatus, an inflation pressure for one or more inflatable bladders, specify one or more mattresses needed for the particular patient, etc. and after a protocol has been selected using the 
provide a display signal to said touchscreen display to provide at least one visually emphasized indicia on said touchscreen display associated with at least one of a plurality of options that can be selected by the user for performance of at least one of said at least two steps (See Hayes Par [0013], [0047], & Fig. 4-6 which disclose the network service or SaaS application also controlling a portion of the screen space of the display, controlling other aspects of the patient support apparatus such as alerts, movements, settings, e.g., raising and lowering the height of frame via lift actuators, turning on and off a brake via brake actuator, controlling a scale system, controlling an exit alert system, etc. based on received input, such as the pressing of one or more buttons on the display by the user, constituting selection by the user for performance of at least one of said multi-step function that has been determined by the network service or SaaS application; Hayes Par [0089]-[0093] further discloses the system showing a message displayed on display, or an aural sound, to perform some step based on the multi-step protocol that has yet to be fulfilled and can be addressed by a user, therefore constituting a visually emphasized indicia that is selected by user on a touchscreen display for performance of the one or more steps; See Hayes Par [0112] which discloses a video application that makes videos available for display on display of patient support apparatus, constituting providing a display signal to provide at least one visually emphasized indicia that can be selected by the user, such videos may explain how to operate one or more features of patient support apparatus in light of the various patient care protocols mentioned above
wherein said controller is further configured to transmit a control signal for controlling said multi-step operational function of said patient support apparatus in response to the user performing said user-performed action (See Hayes Par [0013], [0045]-[0047], & Fig. 4-6 which disclose the network service or SaaS application controlling aspects of the patient support apparatus such as alerts, movements, settings, e.g., raising and lowering the height of frame via lift actuators, turning on and off a brake via brake actuator, controlling a scale system, controlling an exit alert system, etc. based on received input, such as the pressing of one or more buttons on the display by the user; See Hayes Par [0089]-[0093] & Fig. 8 which disclose the network service or SaaS application determining the patient protocol that should be followed in light of analysis carried out by the protocol selection feature of the network service or SaaS application based on aforementioned input data and said patient protocol relating to how often a patient should be turned, certain characteristics or settings of the mattress supported on the patient support apparatus, an inflation pressure for one or more inflatable bladders, specify one or more mattresses needed for the particular patient, etc. and after a protocol has been selected using the selection feature, the network service or SaaS application implements said patient protocol that relates to the patient support apparatus or mattress or any other feature or device that is in communication with the patient care protocol, constituting a potential multi-step operational function if each of the aforementioned actions are recommended to be changed by the network service or SaaS application);
The system of Hayes is directly applicable to the system of Huster and Newkirk, because both systems share limitations and capabilities, namely, they are both directed to a computer-supported patient support and the control of a patient support apparatus based on user input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster and Newkirk, which already disclose displaying an emphasized indicia on a touchscreen and performing an operational function of a patient support apparatus in response to the user performing said user-performed action, to further include the determining and displaying of a multi-step operational function to be performed based on a user input, as disclosed in Hayes, because as demonstrated in Hayes Par [0089]-[0091] a protocol or operation should 

Claim 21 –
Regarding Claim 21, Huster, Newkirk, and Hayes teach the system of Claim 1 in its entirety.  Huster further discloses a system, wherein:
said operational function comprises movement of at least a portion of said patient support deck (See Huster Fig. 1 and Par [0077] which discloses the user interface receiving an input signal from said user interface based on said input from the caregiver or user; Additionally, this control panel includes buttons that are used to operate head motor to raise and lower the head section, thigh section, and buttons that are used to operate motors to raise, lower, and tilt upper frame relative to the base, therefore constituting controlling an operational function of said patient support apparatus).

Claim 22 –
Regarding Claim 22, Huster, Newkirk and Hayes disclose the system of Claim 1 in its entirety.  Newkirk further discloses a system, wherein:
said user interface includes devices capable of receiving mechanical and hands-free input (See Newkirk Par [0087] which discloses various devices capable of receiving mechanical and hands-free input).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Huster, Newkirk, and Hayes to include devices capable of receiving mechanical and hands-free input, as disclosed by Newkirk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Huster, Newkirk, and Hayes to include devices capable of receiving mechanical and hands-


Claim 23 –
Regarding Claim 23, Huster, Newkirk and Hayes disclose the system of Claim 1 in its entirety.  Newkirk further discloses a system, wherein:
said user interface includes a device capable of receiving audible input and/or a device capable of providing audible output (See Newkirk Par [0087]-[0092] which discloses the system receiving vocalized or audible input and an output possibly including an audible indicator).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Huster, Newkirk, and Hayes to include devices capable of receiving audible input and/or a device capable of providing audible output, as disclosed by Newkirk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Huster, Newkirk, and Hayes to include devices capable of receiving audible input and/or a device capable of providing audible output, as disclosed by Newkirk because with devices capable of receiving hands-free input, the system could then receive inputs such as voice or sound without the user having to make direct contact with the interface (See Newkirk Par [0087])

Claim 24 –
Regarding Claim 24
receiving hands-free input from a user (See Newkirk Par [0087]-[0092] which discloses the system receiving vocalized or audible input and the output possibly including an audible indicator which constitutes a hands-free input from a user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Huster, Newkirk, and Hayes to include the step of receiving hands-free input from a user, as disclosed by Newkirk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Huster, Newkirk, and Hayes to include the step of receiving hands-free input from a user, as disclosed by Newkirk, because with devices capable of receiving hands-free input, the system could then receive inputs such as voice or sound without the user having to make direct contact with the interface (See Newkirk Par [0087]).

Claim 25 –
Regarding Claim 25, Huster, Newkirk and Hayes teach the method of Claim 12 in its entirety.  Newkirk  discloses a method, further comprising the step of:
receiving audible input and/or providing audible output (See Newkirk Par [0087]-[0092] which discloses the system receiving vocalized or audible input and the output possibly including an audible indicator).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Huster, Newkirk, and Hayes to include devices capable of receiving audible input and/or a device capable of providing audible output, as disclosed by Newkirk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Huster, Newkirk, and Hayes to include devices capable of receiving audible input and/or a device capable of providing audible output, as disclosed by Newkirk 

Claim 26 –
Regarding Claim 26, Huster, Newkirk and Hayes teach the system of Claim 20 in its entirety.  Newkirk further discloses a system, wherein:
said user interface includes devices capable of receiving mechanical and hands-free input (See Newkirk Par [0087]-[0092] which discloses the system’s user interface having devices capable of receiving mechanical input such as making contact with an area of the user interface, a hands-free input such as saying a word recognized by the system, or other action).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Huster, Newkirk, and Hayes to include devices capable of receiving mechanical and hands-free input, as disclosed by Newkirk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Huster, Newkirk, and Hayes to include devices capable of receiving mechanical and hands-free input, as disclosed by Newkirk, because with devices capable of receiving hands-free input, the system could then receive inputs such as voice or sound without the user having to make direct contact with the interface (See Newkirk Par [0087]).

Claim 27 –
Regarding Claim 27
said user interface includes a device capable of receiving audible input and/or a device capable of providing audible output (See Newkirk Par [0087]-[0092] which discloses the system receiving vocalized or audible input and the output possibly including an audible indicator).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Huster, Newkirk, and Hayes to include devices capable of receiving audible input and/or a device capable of providing audible output, as disclosed by Newkirk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Huster, Newkirk, and Hayes to include devices capable of receiving audible input and/or a device capable of providing audible output, as disclosed by Newkirk because with devices capable of receiving hands-free input, the system could then receive inputs such as voice or sound without the user having to make direct contact with the interface and by providing audible output, the user can be notified of outputs without being in the immediate vicinity of the user interface (See Newkirk Par [0087])

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over over Huster in view of Newkirk, further in view of Hayes, further in view of Rusin et al. (U.S. Patent Publication No. 20160063897).

Claim 10 –
Regarding Claim 10, Huster, Newkirk, and Hayes disclose the system of Claim 9 in its entirety.  Huster, Newkirk, and Hayes do not further disclose a system, wherein:
said remote assistance system is configured to facilitate live support comprising voice conferencing or videoconference between a remote representative of said remote assistance system and the user with said information output device and said user interface.

As previously noted, Huster, Newkirk, and Hayes teach a patient support system that contains a remote functionality and transmission of an instructional signal in an attempt to assist or otherwise guide the user of the patient support system.  However, Huster, Newkirk, and Hayes do not specifically disclose the patient support system’s remote assistance subsystem containing video-conferencing functionality.

Rusin discloses a system, wherein said remote assistance system is configured to facilitate live support comprising video conferencing or videoconference between a remote representative of said remote assistance system and the user with said information output device and said user interface (See Rusin Abstract; Rusin Par [0041] which discusses the product support platform including a number of self-service resources such as text, voice, and/or video-conference real-time product support on-demand with one or more product staff associated with the product manufacturer). The system disclosed by Rusin is directly applicable to the system of Huster, Newkirk, and Hayes because both systems share capabilities and characteristics, namely, they are both directed to systems that contain medical product support platforms in an attempt to assist the user with the functionality of some manufacturer’s medical product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster, Newkirk, and Hayes to include video-conferencing between a remote representative and the user of the product, as disclosed by Rusin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster, Newkirk, and Hayes to include video-conferencing between a remote representative and the user of the product to provide medical staff with real-time support via video in order to provide improved and timely patient care, rather than a representative having to be in the local environment (See Rusin Par [0041]).

Claim 11 – 
Regarding Claim 11, Huster, Newkirk, and Hayes disclose the system of Claim 9 in its entirety.  Huster, Newkirk, and Hayes do not further disclose a system, wherein:
said remote assistance system is configured to facilitate support comprising text messaging between a remote representative of said remote assistance system and the user with said information output device and said user interface.

As previously noted, Huster, Newkirk, and Hayes teach a patient support system that contains a remote functionality and transmission of an instructional signal in an attempt to assist or otherwise guide the user of the patient support system.  However, Huster, Newkirk, and Hayes do not specifically disclose the patient support system’s remote assistance subsystem containing video-conferencing functionality.

Rusin teaches a system further comprising said remote assistance system being configured to facilitate support comprising text messaging between a remote representative of said remote assistance system and the user with said information output device and said user interface (See Rusin Abstract; Rusin Par [0041] which discusses the product support platform including a number of self-service resources such as text, voice, and/or video-conference real-time product support on-demand with one or more product staff associated with the product manufacturer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster, Newkirk, and Hayes to include text-messaging between a remote representative and the user of the product, as disclosed by Rusin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huster, Newkirk, and Hayes to include text-messaging between a remote representative and the user of the product to provide medical staff with real-time support via text-message in order to provide improved and timely patient care, rather than a representative having to be in the local environment (See Rusin Par [0041]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huster in view of Newkirk, further in view Hayes, further in view of Meyer et al. (U.S. Patent Publication No. 20150182400).

Claim 13 – 
Regarding Claim 13, Huster, Newkirk, and Hayes teach the method of Claim 12 in its entirety.  Huster and Newkirk disclose a method, further comprising:
determining a correlation between the first input and the second input, wherein
the step of determining the guidance protocol is based on the determined correlation.

However, Meyer discloses a method, further comprising:
determining a correlation between the first input and the second input (In light of Applicant’s specification Par [0065]: “the user-performed action preferably correlates, matches, or is otherwise correct based on the first instruction provided to the user such that the guidance protocol may proceed as originally determined” and Par [0071]: “when the inputs are advancing the user towards controlling the desired operational features, the inputs are considered to be correlated.”  Therefore, in light of Applicant’s specification, the degree to which the first and second input are considered to be moving the user towards the desired function must be determined.  As shown in Meyer Par [0288]-[0289] & Par [0293]-[0295], a user presses a scale button (first input) as suggested in Fig. 5B, which then brings the user to a scale screen, Fig, 6B.  From this screen, the user can then press multiple buttons, either to zero the scale, weigh the patient, or display system options (second input).  The system then determines the correlation between the two inputs, or the extent to which the inputs will advance the user towards controlling the desired operational features, i.e., the patient support apparatus being moved to a position that will allow an accurate weight to be detected), wherein
the step of determining the guidance protocol is based on the determined correlation (based on the determined correlation between the two inputs, the system either outputs an error/warning, as explained in Meyer Par [0293]-[0295] or shown in Fig. 7B, el. 236, 238 and a subsequent guidance, Fig. 8B, to correct said error/warning when the steps are determined to be “uncorrelated” or non-conducive to performing the desired function.  Otherwise, the system performs the function as intended.  Therefore, the guidance protocol is initiated and different guidances/system functionalities are outputted depending on the steps and correlation between the inputs provided by the user).

The method of Meyer is directly applicable to the method of Huster, Newkirk, and Hayes because both methods share limitations and capabilities, namely, they are both directed towards patient support systems, i.e. hospital beds, and systems that interface with the patient support system to control the patient support system in a number of different positions and manners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huster, Newkirk, and Hayes to further include a system that determines a correlation between the first input and the second input, wherein the step of determining the guidance protocol is based on the determined correlation, as disclosed in Meyer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huster, Newkirk, and Hayes with said teachings of Meyer, because determining whether the proper actions are taken towards a desired operational function will allow for the system to correctly and accurately perform the operations needed, such as in Meyer Par [0293] which describes if/when the components are in a predetermined position, based on the user’s actions, accurate weighing of the patient can occur. 

Claim 14 – 
Regarding Claim 14, Huster, Newkirk, Hayes, and Meyer teach the method of Claim 13 in its entirety.  Huster discloses a method, further comprising:
automatically initiating the guidance protocol (See Huster Par [0077] which discloses receiving input via buttons on a user interface to control the patient support system; See Huster Par [0092]-[0095] & [0099] & Figs. 6-10 which disclose the selection of a button of the information output device, the bed status data appearing in bubbles and readout field automatically appearing on the GUI and guiding the user to achieve certain parameters for the patient support system;  These guiding bubbles and readout fields are automatically imitated upon user input signals surpassing a threshold of insufficiency for certain patient support system parameters such as the head section being angled too high or low, etc.).

Claim 15 –
Regarding Claim 15, Huster, Newkirk, and Hayes teach the method of Claim 12 in its entirety.  Huster and Newkirk do not disclose a method, further comprising:
before the step of outputting the second step of instruction, determining whether the first-user performed action is the first step of instruction provided to the user.

However, Meyer discloses a method, further comprising, before the step of outputting the second step of instruction, determining whether the first-user performed action is the first step of instruction provided to the user (The portion of the limitation that needs to be met is determining whether an action is the first step of instruction provided to the user.  This is met by Meyer Par [0158]-[0159] which discusses the detection of whether a user of the patient support system has removed to footboard in step 2028, in accordance with the instructions provided to the user).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huster, Newkirk, and Hayes to further include a system that determines whether the first-user performed action is the first step of instruction provided to the user, as 

Claim 16 – 
Regarding Claim 16, Huster, Newkirk, Hayes, and Meyer teach the method of Claim 15 in its entirety.  Meyer further discloses a method, wherein:
in response to the first step of instruction not being performed by the user, the method further comprises at least one of:
outputting a second instance of the first step of instruction to the user with the information output device (See Meyer Para [0158]-[0159] and Fig. 14A which both demonstrate the request to remove the footboard again in step 2028, so long as the footboard has not been removed (therefore the first instruction is repeated according the loop found between El. 2024, 2026, & 2028 of Fig. 14A)); and
outputting an intermediate one of the steps of instruction to the user with the information output device, with said intermediate step being different from said first step and second step (The manner in which the claim is written only requires one of these conditions to be satisfied, which is shown above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huster, Newkirk, and Hayes to further include a system that, in response to the first step of instruction not being performed by the user, outputs a second instance of the first step of instruction to the user with the information output device, as disclosed by Meyer.  It .

Response to Arguments
Applicant’s arguments filed 01 March 2021have been fully considered, but they are not persuasive.
Regarding 35 U.S.C. 103 rejections of Claims 1, 3-5, 20, & 21, Applicant argues on pp. 10-14 of Arguments/Remarks that the newly amended limitations to Claims 1, 12, and 20 overcome the previous 35 U.S.C. 103 rejections made over Huster in view of Newkirk.  Examiner agrees with Applicant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Huster, in view of Newkirk, further in view of Hayes (U.S. Patent Publication No. 20140259414).  Therefore, Claims 1, 3-5, 20, & 21 remain rejected under 35 U.S.C. 103.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elliot et al. (U.S. Patent Publication No. 20110144548) discloses a patient support system that includes increased controlling aspects of the support system, a touch-screen representative of the parameter associated with the controlling aspects of selected functional components and providing user feedback on the degree of change made by the user to the parameter associated with the functional component
Yarnell et al. (U.S. Patent Publication No. 20160055299) discloses a graphical user interface used to design hospital patient request response protocols, wherein information and messages are provided in patient and provider devices, responsive to patient and provider inputs to those devices, therefore constituting the generation of care protocols that constitute multiple steps
Newkirk et al. (U.S. Patent Publication No. 20070180616) discloses a user module for a patient support apparatus, comprising a display, as well as, various ergonomic variations in the user module for convenient use position by the user
Heimbrock et al. (U.S. Patent Publication No. 20090049610) discloses a patient-support apparatus comprising a control system and user interface that is able to detect a signal from a badge when an emitter is proximate to the patient-support apparatus, as well as containing a voice-recognition module configured to provide inputs to the control system without being in the immediate vicinity of the user interface
Lemire et al. (U.S. Patent Publication No. 20070130692) discloses a patient support apparatus comprising an ergonomic user interface that can control the operational functions of the patient support apparatus as well as a control module comprising a voice recognition system for controlling the functional aspects of the patient support apparatus such as lifting the patient support apparatus, etc. and furthermore contains a touchscreen equipped with one 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact 



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626